9DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendment filed on 18 March 2022.
Claims 1-14 and 16-21 are under examination.
Claim 15 is cancelled.
Claims 1-14 and 16-21 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US Publication 2021/0176011) in view of Sun et al. (US Publication 2010/0322331).

With respect to claims 1, 2 and 14, Lei teaches A method of operating a feedback radio node in a radio access network, (User equipment, Figure 1)  the feedback radio node being configured with a set of feedback codebooks, (HARQ-ACK codebooks are configured with TB-based HARQ-ACK and CBG-based HARQ-ACK, Paragraph 54) each codebook of the set indicating an arrangement of one or more subpatterns of feedback bits into feedback information; (each codebook arranges ACK bits in the codebook , Paragraph 54. Examiner note: Subpattern is defined in specification to have size of one bit and indicate acknowledgment information) the method comprising:

transmitting feedback signaling representing feedback information determined based on a codebook; (a HARQ-ACK codebook corresponding to the CBG-level or TB-level is used to transmit HARQ-ACK feedback, Paragraph 54) 

Lei doesn’t each selecting codebook from the set of feedback codebook.
Sun teaches selecting codebook from the set of feedback codebook. (the receiver matches channel by each of the codebook in feedback codebook set, and finds the codebooks in the feedback codebook set that best matching to the local codebooks in local codebook set and the channels according to predefined rules; step C, in which the receiver feeds back the information of the best-matching codebook to the transmitter, paragraph 13)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Lei by selecting codebook from the set of feedback codebook as taught by Sun. The motivation for combining Lei and Sun is to be able to reduce the transmitting power to the greatest extent due to limitations of device size and design cost.

With respect to claims 3 and 4, Lei teaches A method of operating a signaling radio node in a radio access network, the method comprising:

configuring a feedback radio node with a set of feedback codebooks, (HARQ-ACK codebooks are configured with TB-based HARQ-ACK and CBG-based HARQ-ACK, Paragraph 54) each codebook of the set indicating an arrangement of one or more subpatterns of feedback bits into feedback information. (Each codebook arranges ACK bits in the codebook, Paragraph 54. Examiner note: Subpattern is defined in specification to have size of one bit and indicate acknowledgment information)
receiving feedback signaling representing feedback information determined based on a codebook (a HARQ-ACK codebook corresponding to the CBG-level or TB-level is used to transmit HARQ-ACK feedback, Paragraph 54)
Lei doesn’t each selecting codebook from the set of feedback codebook.
Sun teaches selecting codebook from the set of feedback codebook. (the receiver matches channel by each of the codebook in feedback codebook set, and finds the codebooks in the feedback codebook set that best matching to the local codebooks in local codebook set and the channels according to predefined rules; step C, in which the receiver feeds back the information of the best-matching codebook to the transmitter, paragraph 13)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Lei by selecting codebook from the set of feedback codebook as taught by Sun. The motivation for combining Lei and Sun is to be able to reduce the
With respect to claims 5 and 16, Lei teaches wherein at least one feedback codebook is a HARQ codebook. (Codebook is HARQ-ACK codebook, Paragraph 38) 

With respect to claims 6 and 17, Lei teaches wherein the codebook is selected based on an indication received with control information. (Codebook corresponding to RRC configured maximum number of CBGs per TB is used, Paragraph 51) 

With respect to claims 7 and 18, Lei teaches wherein the codebook is selected based on resources scheduled for transmission of the feedback signaling. (Codebook is determined based on K2, Paragraph 55. K2 is indicated based on required PUCCH resource, Paragraph 56. Therefore codebook is determined based on required PUCCH resource) 

With respect to claims 8 and 19, Lei teaches wherein the codebook is selected based on a format indicated for the feedback signaling. (Codebook is determined based on K2, Paragraph 55. K2 is indicated based on a PUCCH format, Paragraph 56. Therefore codebook is determined based on PUCCH format) 
With respect to claims 9 and 20, Lei teaches the feedback signaling is based on a transmission codebook determined based on the selected codebook by changing the selected codebook based on a received feedback control indication. (The HARQ-ACK codebook size can be semi-statically changed by adjusting the configured maximum number of CBGs and/or the number of bundled PDSCHs via a RRC signaling, Paragraph 35. HARQ-ACK feedback is based on HARQ-ACK codebook)

With respect to claims 10 and 21, Lei teaches a subpattern of bits of the feedback information pertains to one of control signaling and data signaling. (The remote unit needs to report HARQ-ACK feedback for the N PDSCHs in uplink control information (UCI), Paragraph 35.)

With respect to claim 12, Lei teaches wherein different feedback codebooks pertain to at least one of:
different carriers; 

different carrier arrangements; (TB-based HARQ-ACK for a downlink association set, association set is for carrier 1 and carrier 2, CBG based HARQ-ACK for 2nd slot for carrier 1 and 3rd slot of carrier 2, Figure 5)

different types of signaling; and

different types of control signaling.

With respect to claim 13, Lei teaches at least one feedback codebook of the set comprises at least one subpattern pertaining to a code block group. (CBG based HARQ-ACK, Figure 5)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US Publication 2021/0176011) in view of Sun et al. (US Publication 2010/0322331) further in view of Wang et al. (US Publication 2019/0363840).

With respect to claim 11, Lei in view of Sun doesn’t teach at least one feedback codebook of the set comprises one or more subpatterns pertaining to control signaling.

Wang teaches at least one feedback codebook of the set comprises one or more subpatterns pertaining to control signaling. (Transmit HARQ ACk feedback to indicate the higher-layer control signaling is received correctly, Paragraph 239.)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Lei and Sun by at least one feedback codebook of the set comprises one or more subpatterns pertaining to control signaling as taught by Wang. The motivation for combining Lei, Sun and Wang is to be able to ensure correctly received the higher-layer control signaling for HARQ-ACK/NACK codebook.
Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onggosanusi et al. (US Publication 2014/0226702) discloses precoding of Physical Downlink Shared Channel (PDSCH) data and dedicated reference signals with codebook-based feedback for multi-input multi-output (MIMO) transmissions.
Takeda et al. (US Publication 2018/0323907) discloses transmitter that transmits delivery acknowledgement signals (HARQ-ACKs), a receiver that receives downlink control information including: in one or more predetermined subframes of the downlink control information, first information that indicates a total number of cells to be subjected to downlink (DL) transmission scheduling, and second information that indicates a cumulative number of cells.

Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472